Citation Nr: 0532257	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  97-20 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral hearing 
loss.

4.  Entitlement to an initial compensable evaluation for 
fracture residuals of the third digit of the right hand.

5.  Entitlement to an initial compensable evaluation for 
fracture residuals of the little finger of the left hand.

6.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had verified active military service from January 
1963 to April 1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1996 decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO denied service connection for hypertension, 
lumbosacral strain, hemorrhoids, and bilateral hearing loss.  
As well, the RO granted service connection for fracture 
residuals of the third digit of the right hand and for 
fracture residuals of the little finger of the left hand; a 0 
percent, or noncompensable rating was assigned for each 
disability, effective May 1, 1981.  The veteran appealed for 
higher initial ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Also, the RO denied a 10 percent evaluation for multiple 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.  The grant of service connection back to May 
1, 1981 was in view of the RO's acknowledgement of clear and 
unmistakable error in prior ratings, dated in January 1982 
and December 1985, that did not take into account evidence in 
the record showing fractures to the affected digits during 
the veteran's military service.  

A hearing was held at the RO in May 2000 before a Member of 
the Board, now a Veterans Law Judge (VLJ).  A transcript of 
the proceeding is of record.  

The Board issued a decision in July 2000 denying service 
connection for hemorrhoids.  At the same time, the Board 
remanded for additional development to the RO the issues that 
are listed on the title page of this decision.  The case was 
later returned to the Board for continuation of appellate 
review.  

By a letter dated in May 2005, the Board advised the veteran 
that the individual who chaired that hearing is no longer 
employed by the Board.  He was advised of his right to 
another hearing by a VLJ.  The veteran did not respond to the 
Board within the prescribed period, and it is therefore 
assumed that he does not want an additional hearing. 

Issues #3, #4, #5 and #6 are addressed in the decision that 
follows.  By contrast, issues #1 and #2 are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be present during 
service or during the first postservice year, and there is no 
competent medical evidence that the veteran currently has 
bilateral hearing loss related to any incident of service.  

2.  Since May 1, 1981, fracture residuals of the third digit 
of the right hand have been without evidence of ankylosis or 
limitation of motion. 

3.  Since May 1, 1981, fracture residuals of the little 
finger of the left hand have been without evidence of 
ankylosis or limitation of motion.  

4.  Service connection is in effect for the following 
disabilities, each evaluated 0 percent or noncompensable:  
fractured mandible, right body, left angle and left 
subcondylar, postoperative; fracture, small chip, proximal 
distal aspect distal phalanges, third finger, right hand; and 
fracture, left little finger.  

5.  The veteran's noncompensable service-connected 
disabilities do not interfere with normal employability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  An initial compensable rating for fracture residuals of 
the third digit of the right hand is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (effective prior to and since August 26, 2002) and 
38 C.F.R. § 4.71a, Diagnostic Code 5229 (effective since 
August 26, 2002).  

3.  An initial compensable rating for fracture residuals of 
the of the little finger of the left hand is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (effective prior to and since August 26, 2002) and 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (effective since 
August 26, 2002).  

4.  A 10 percent evaluation for multiple noncompensable 
service-connected disabilities is not warranted.  38 C.F.R. 
§ 3.324 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a December 2001 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in December 1996.  
The letter informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
The RO has also obtained medical records and a disability 
determination and transmittal letter from the Social Security 
Administration.  As well, the veteran reported postservice 
treatment at Tripler Army Medical Center around November to 
December 1998, and that medical facility provided records of 
the veteran's treatment during that time frame.  Also, the 
veteran reported outpatient treatment, from May 1981 to May 
1982, at the New Orleans, Louisiana, VA Medical Center 
(VAMC).  The RO asked the New Orleans VAMC to provide any 
records of the veteran's treatment from April 1981 to January 
1985, but was informed that no records were found at that 
facility.  The Board is convinced that a further search for 
VA medical records would be futile.  Accordingly, there is no 
indication that other Federal department or agency records 
exist that should be requested.  

The RO contacted the Louisiana prison system, which informed 
the RO that it would not allow the veteran to be examined at 
a VA medical facility.  The Louisiana prison system also 
advised that no fee-basis physician was available for an 
orthopedic examination.  However, medical records have been 
provided by the Louisiana prison system.  The veteran's 
chiropractor has also supplied treatment records.  

In this case, records from VA and non-VA medical sources have 
been obtained to the extent feasible.  There is no indication 
that any pertinent evidence was not received, which is 
obtainable.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In the present case, 
the unfavorable RO decision of December 1996 that is the 
basis of this appeal was already issued prior to the 
enactment of the VCAA in November 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his or her claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's December 2001 letter 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the RO.  In addition, the May 2004 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and sensorineural hearing 
loss is manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
fracture residuals involving certain fingers, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, at 125-26.

Effective August 26, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of service-connected hand injuries underwent revision.  As 
there is no indication that the Secretary has precluded 
application of either the "old" or "amended" version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
bilateral residuals of hand injuries be evaluated under the 
pertinent regulations effective both before and after the 
August 26, 2002 changes to the rating schedule.  Bernard v. 
Brown, 4 Vet. App. 384 (1995).  At the same time, however, 
revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions 
and may only be applied as of the effective date. VAOPGCREC 
3-2000 

Prior to August 26, 2002, the following rules were observed 
in classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.  

Since August 26, 2002, the following rules apply in rating 
ankylosis or limitation of motion of single or multiple 
digits of the hand:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2)  When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers: (i)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto. (ii)  If both the metacarpophalangeal and 
proximal interphalangeal joints of a digit are ankylosed, 
evaluate as unfavorable ankylosis, even if each joint is 
individually fixed in a favorable position. (iii)  If only 
the metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as unfavorable ankylosis. (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.

(4)  Evaluation of ankylosis of the thumb: (i)  If both the 
carpometacarpal and interphalangeal joints are ankylosed, and 
either is in extension or full flexion, or there is rotation 
or angulation of a bone, evaluate as amputation at 
metacarpophalangeal joint or through proximal phalanx. (ii)  
If both the carpometacarpal and interphalangeal joints are 
ankylosed, evaluate as unfavorable ankylosis, even if each 
joint is individually fixed in a favorable position. (iii)  
If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis. (iv)  If only the carpometacarpal or 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
evaluate as favorable ankylosis.

(5)  If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  

Under criteria in effect prior to and since August 26, 2002, 
ankylosis of the middle or long finger of the major or minor 
extremity warrants the following percentage ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5226:

Favorable			 10 
Unfavorable			 10

Under criteria in effect prior to and since August 26, 2002, 
ankylosis of the ring or little finger of the major or minor 
extremity warrants the following percentage ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5227:

Favorable			 0 
Unfavorable			 0

The former criteria for rating ankylosis of individual 
fingers contain the following note:  Extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  

The revised criteria for rating ankylosis of individual 
fingers contain the following note:  Also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Under criteria in effect since August 26, 2002, limitation of 
motion of the index or long finger of the major or minor 
extremity warrants the following percentage ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5229:

With a gap of one inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees 		10

With a gap of less than one inch (2.5 cm.) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees		0

Under criteria in effect since August 26, 2002, limitation of 
motion of ring or little finger of the major or minor 
extremity warrants the following percentage ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5230:

Any limitation of motion					0

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
38 C.F.R. § 4.59.


Analysis

Service Connection for Bilateral Hearing Loss.  The veteran 
asserts that he developed a bilateral hearing loss from noise 
exposure during service.  He points out that he served aboard 
a Navy ship in Vietnam; that the ship regularly fired its 
5-inch guns; and that he was not provided earplugs for noise 
protection.

The veteran was afforded an audiological evaluation by the 
service department in January 1979.  Pure tone thresholds in 
the right ear, at the frequencies 4,000 and 6,000 Hertz (Hz), 
were 30 and 35 decibels (dB), respectively; pure tone 
thresholds at all other frequencies tested in both ears 
varied from 5 to 15 dB.  

At the audiological evaluation in connection with an 
examination in February 1981 for the veteran's separation 
from service, pure tone thresholds in both ears, at all 
frequencies tested except 6,000 Hz, varied from 15 to 25 dB.  
At 6,000 Hz, the pure tone threshold in the right ear was 15 
dB, while the pure tone threshold in the left ear was 30 dB.  

Although some diminished hearing was noted at certain 
frequencies during military service, it was not of sufficient 
magnitude, under 38 C.F.R. § 3.385, to amount to "hearing 
loss disability."  Additionally, there is no postservice 
objective evidence showing that the veteran now has hearing 
loss disability.  As noted above, the Louisiana prison system 
has informed VA that it would not allow the veteran to be 
examined at a VA medical facility and there is no indication 
that the prison system has facilities which would permit an 
examination adequate to establish the presence of a hearing 
loss disability pursuant to 38 C.F.R. § 3.385.

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The record provides no basis for a grant of 
service connection for bilateral hearing loss.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking alleged bilateral hearing loss to military 
service.  There is no indication from the record that he has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He has presented no competent medical 
showing that he now has bilateral hearing loss that is 
attributable to an event or occurrence of military service.  

For these reasons, the claim for service connection for 
bilateral hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Initial Ratings for Finger Injury Residuals.  The 
veteran contends that the third finger of his right hand and 
the little finger of his left hand are each bent in a 
position from which neither finger can be straightened.  He 
claims that he experiences pain and stiffness of both 
fingers.  

A July 1969 service department treatment entry indicates that 
the veteran sustained a small chip fracture of the proximal 
distal aspect of the distal phalange of the third finger of 
the right hand.  A December 1973 service department notation 
indicates he had sustained a fracture of the little finger of 
the left hand.  At the February 1981 separation physical 
examination, the assessment was no sequelae of fractures of 
the right third finger or left little finger.  Service 
medical records show that the veteran is right handed.  

The available postservice medical records do not make 
reference to impairment involving either the right third 
finger or the left little finger.  At no time during the 
appeal period has the evidence indicated either ankylosis or 
limitation of motion of affected fingers.  As well, neither 
service medical records nor available postservice medical 
records indicate that the veteran has experienced any 
additional range of motion loss of the right third finger or 
the left little finger from pain, weakened movement, excess 
fatigability or incoordination.  So an increased evaluation, 
based on pain or functional loss alone, is not warranted.  
The veteran is not entitled to additional compensation under 
the holding in DeLuca or the provisions of 38 C.F.R. §§ 4.40 
and  4.45.

The Board has considered whether a "staged" rating is 
appropriate for the fracture residuals of the right third 
finger or the left little finger.  The record, however, does 
not support assigning different percentage disability ratings 
during the period in question than those assigned by the RO.  
Fenderson, supra.  

In determining that increased ratings for fracture residuals 
of the right third finger and left little are not warranted, 
the Board has been mindful of the benefit-of-the-doubt 
doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claims, the 
doctrine does not apply.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Entitlement to a 10 Percent Rating Based on Multiple Service-
Connected Disabilities Rated as Noncompensable.  Service 
connection is in effect for the following disabilities, each 
evaluated 0 percent or noncompensable:  fractured mandible, 
right body, left angle and left subcondylar, postoperative; 
fracture, small chip, proximal distal aspect distal 
phalanges, third finger, right hand; and fracture, left 
little finger.  

Service medical records show that the veteran was admitted to 
hospitalization in May 1967 after sustaining a compound 
fracture of the mandible.  He underwent open and closed 
reduction of fracture sites.  He was discharged from the 
hospital in July 1967 as fit for duty.  At the physical 
examination in February 1981 for service separation, it was 
noted that there had been no sequelae from the jaw fracture 
sustained in 1967.  

On VA examination in December 1981, the assessment was 
history of jaw (mandible) fracture in two places, healed.  
Other available postservice medical records do not make 
reference to impairment from the jaw fracture sustained in 
service.  

In this case, there is no objective evidence of demonstrable 
residual impairment from fractures of the jaw, right third 
finger or left little finger.  Hence, the three nonservice-
connected disabilities are not of such character as to have 
interfered with normal employability during postservice 
years, including the time frame encompassed by this appeal.  

In determining that the veteran is not entitled to assignment 
of a 10 percent rating under 38 C.F.R. § 3.324, the Board has 
again been mindful of the benefit-of-the-doubt doctrine.  But 
since, for the reasons stated, the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a bilateral hearing loss is denied.

An initial compensable evaluation for fracture residuals of 
the third digit of the right hand is denied.

An initial compensable evaluation for fracture residuals of 
the little finger of the left hand is denied.

A 10 percent evaluation for multiple noncompensable service-
connected disabilities pursuant to 38 C.F.R. § 3.324 is 
denied.


REMAND

As to lumbosacral strain, service medical records reveal that 
the veteran several times voiced complaints of low back pain.  
Evaluation by the orthopedic service in May 1976 showed 
tenderness at the L3-4 level.  Motion of the back was normal, 
except that pain was elicited at the extremes of motion.  No 
muscle spasm was detected.  The neurological evaluation of 
the lumbar spine was normal, as was x-ray examination.  The 
impression was chronic lumbar strain.  At the February 1981 
separation physical examination, the spine and 
musculoskeletal system were evaluated as normal.  The 
assessment was chronic low back pain with intermittent flare-
ups.  

J. Michael Flynn, a chiropractor, reported that he first 
evaluated the veteran in April 2000.  The diagnosis, based on 
examination findings and x-ray evaluation, was that the 
veteran had lumbar facet syndrome at L5 with multiple levels 
of mild arthritis.  It was the examiner's opinion that the 
veteran's low back pain could be attributed to his service in 
the Navy when he was a supply clerk and worked in a small, 
cramped storage room where his back was often in a twisted 
position.  The chiropractor gave no indication that he had 
reviewed the veteran's claims file.  Thus, he must have 
relied, in part, on the veteran's account of his military 
experiences in reaching an opinion about the etiology of the 
veteran's low back disorder.  

As to hypertension, service medical records reveal that the 
veteran presented at a clinic on June 29, 1972, at which time 
his blood pressure was 144/92.  A reenlistment physical 
examination in November 1979 recorded the following blood 
pressure readings:  148/92, 160/98, and 136/98.  The 
examiner's assessment was borderline hypertension.  At the 
physical examination in February 1981 for service separation, 
blood pressure was 126/90.  

On VA examination in December 1981, the veteran's blood 
pressure was 110/80.  Thereafter, VA outpatient treatment 
entries, dated in January 1985, January 1986 and July 1990, 
showed that pressure readings, respectively, were 146/96, 
170/90, and 140/100.  A diagnosis of hypertension was 
confirmed by VA in September 1995.  

In this case, there is medical evidence of service incurrence 
of hypertension as indicated by several documented elevated 
blood pressure readings.  As well, there is medical evidence 
that the veteran currently has hypertension.  However, the 
claims file does not contain medical opinion as to whether 
there is a nexus between current disability and some event or 
occurrence of military service.  

The veteran failed to report for a VA orthopedic examination 
scheduled in August 2001.  Documents from Louisiana prison 
system disclose that he is serving a life sentence and has 
been at a penitentiary at Angola, Louisiana, since July 2002.  
Additionally, in correspondence received from the veteran in 
July 2004, he advised that he was arrested in July 2001 and 
had been in jail since then.  It appears likely, then, that 
he was incarcerated in certain prison facilities before 
reaching the facility at Angola, Louisiana.  Hence, he has 
provided a plausible explanation for his failure to report 
for the August 2001 orthopedic examination.  

As mentioned earlier, Louisiana prison authorities will not 
allow the veteran to be examined at a VA medical facility nor 
do they provide for fee-basis examiners to evaluate the 
veteran at the prison.  However, although he cannot feasibly 
be examined for VA adjudication purposes, there remains the 
option of obtaining a medical opinion about the etiology of a 
low back disorder and hypertension, based on claim file 
review.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Arrange for medical opinions to be 
provided by VA orthopedic and 
cardiovascular physicians.  The opinions 
should respond to the following 
questions:

Is there is at least a 50 percent 
probability or greater that the veteran's 
low back disorder or hypertension had its 
onset in service; that arthritis of the 
lumbar spine or hypertension was present 
within the first post-service year, or 
that either a low back disorder or 
hypertension is otherwise attributable to 
service?  The claims folder and a copy of 
this REMAND must be made available for 
each examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

2.  The RO should then readjudicate the 
claims in light of any additional 
evidence obtained.  If any benefit sought 
on appeal is not granted to the 
claimant's satisfaction, send the veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


